Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Amended independent claim 1 recites: “An adhesive tape comprising: a substrate including a mesh structure made of thermoplastic resin; and an adhesive layer provided on one side of the substrate, wherein the mesh structure has a structure in which multiple first fibers drawn in a first direction corresponding to a length direction of the adhesive tape and multiple second fibers drawn in a second direction corresponding to a width direction of the adhesive tape are layered or woven, wherein (a) a first fiber has a thickness of 0.04 mm or less, and the first fiber has a width of 0.6 mm or less, (b) a second fiber has a thickness greater than that of the first fiber, and the second fiber has a width greater than or equal to that of the first fiber, (c) the mesh structure has a tensile strength in the first direction of from 130 to 250 N/50 mm, (d) the mesh structure has a bending resistance in the first direction obtained by a cantilever test of from 40 to 80 mm, and (e) the mesh structure has a bending resistance in the second direction obtained by the cantilever test of from 65 to 95 mm, and (f) the multiple first fibers and the multiple second fibers are bonded together by an adhesive force of 40 N or greater.”
Amended independent claim 8 recites: “A substrate for an adhesive tape comprising a mesh structure made of thermoplastic resin, wherein the substrate has a structure in which multiple first fibers drawn in a first direction corresponding to a length direction of the adhesive tape and multiple second fibers drawn in a second direction corresponding to a width direction of the adhesive tape are layered or woven, wherein (a) a first fiber has a thickness of 0.04 mm or less, and the first fiber has a width of 0.6 mm or less, (b) a second fiber has a thickness greater than that of the first fiber, and the 
The closest prior art is Asakura et al (JPH01204983A) in view of Tasaka et al (JP2015113539A) and Kimura et al (US Patent 5,861,202).
Asakura discloses an adhesive tape used for packing and bundling that are particularly easy to cut with a fingertip without using a jig [0001]. The adhesive tape comprises a network laminate A comprising a first network film 1 and a second network film 2 consisting of branched fibers connecting them and joined together such that their orientation directions cross each other ([0001], 2nd paragraph), a synthetic resin transversely stretched film laminated on one surface of network laminate A, a pressure-sensitive adhesive layer C laminated on the other surface of the laminate A, and an adhesive layer D for laminating layers A and B to each other ([0001], 2nd paragraph) [Fig. 1].

    PNG
    media_image1.png
    339
    357
    media_image1.png
    Greyscale

The network-like laminate is made of a polyolefin-based synthetic resin (An adhesive tape comprising: a substrate including a mesh structure made of thermoplastic resin; and an adhesive layer provided on one side of the substrate, wherein the mesh structure has a structure in which multiple first fibers drawn in a first direction corresponding to a length direction of the adhesive tape and multiple second fibers drawn in a second direction corresponding to a width direction of the adhesive tape are layered or woven – claim 1) (A substrate for an adhesive tape comprising a mesh structure made of thermoplastic resin – claim 8) [0001] [4th paragraph]. The first and second reticulated films of the reticulated laminate A are made different from each other ([0001], 3rd paragraph). The second reticulated film is thicker than the first reticulated film in order to increase the adhesive strength of laminate A with adhesive C ((b) a second fiber has a thickness greater than that of the first fiber) ([0001], 3rd paragraph). The tensile strength of the fibers constituting the first reticular film should be about 1.2 kg or less per mm width of the fibers (588 N/50 mm or less) in order to ensure the th paragraph). According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 130 to 250 N/50 mm overlaps the prior art range of 588 N/50 mm or less ((c) the mesh structure has a tensile strength in the first direction of from 130 to 250 N/50 mm). Three fiber widths of the fibers of first and second network films 1 and 2 are used ([0001], 5th paragraph). Embodiments 2 and 3 use fiber widths of 0.600 mm and 0.814 mm for first and second network films 1 and 2, respectively (and the second fiber has a width greater than or equal to that of the first fiber) (and the first fiber has a width of 0.6 mm or less) [Table 1].
Asakura fails to disclose the thickness of the fibers in the first network film 1. Asakura fails to disclose the bending resistance in the longitudinal (first) and crosswise (second) directions of network laminate A. Asakura fails to disclose an adhesive force of 40 N or greater between the first and second films/fibers.
Tasaka discloses a reticulated non-woven fabric comprising a uniaxially oriented body made of a thermoplastic resin laminated in a longitudinal direction so that the orientation axes cross each other, and a reinforced laminate obtained by laminating this reticulated non-woven fabric on a to-be-reinforced body [0001]. In the case of use for reinforcement, if the stiffness of the non-woven fabric is insufficient, it becomes difficult to attach to a processing apparatus and the workability when processing with a machine for laminating the net-like nonwoven fabric on the reinforced body is lowered [0005]. 

    PNG
    media_image2.png
    263
    444
    media_image2.png
    Greyscale

Asakura is analogous because it discloses adhesive tapes comprising reticulated/mesh structures.
Tasaka is analogous because it discloses reticulated non-woven fabrics for reinforced laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tasaka’s reticulated nonwoven fabric structure comprising a thermoplastic resin layer and first and second linear low density polyethylene layers laminated on both sides of the thermoplastic resin layer as the structure for each of first and second network films 1 and 2 of Asakura’s network laminate A ((d) the mesh structure has a bending resistance in the first direction obtained by a cantilever test of from 40 to 80 mm).  One of ordinary skill in the art would have been motivated to use such a structure for Asakura’s network laminate A because this can provide a desirable balance of properties as disclosed by Tasaka above (i.e. sufficient adhesive strength and stiffness). Asakura discloses the desirability of sufficient adhesive strength between the fibrous layers of the network laminate A in order to avoid bunching of the fibers during tearing/cutting which leads to difficulty in tearing ([0001], 3rd paragraph). Having sufficient stiffness in Asakura’s network laminate A would lead to enhanced processability/workability as disclosed by Tasaka. Asakura also discloses that each reticulated film can have a laminated layer configuration of LDPE/HDPE/LDPE ([0001], first paragraph of the Examples section).
Asakura in view of Tasaka fails to disclose the thickness of the fibers in the first network film 1. Asakura in view of Tasaka fails to disclose a bending resistance of 65 to 95 mm in the crosswise (second) direction of network laminate A. Asakura in view of 
Kimura discloses a laminated body, a nonwoven fabric or woven fabric and a reinforced laminated body using at least one of such fabrics therein, each of the bodies and fabrics having high adhesion strength, excellent low-temperature heat sealability and high mechanical strength such as tearing strength [Col 1, lines 9-14]. The reinforced laminated bodies can be used as a base material for adhesive tape [Col 14, lines 46-50]. The nonwoven or woven fabric is formed by laminating or weaving together at least two uniaxially stretched laminates selected from (a) longitudinally uniaxially stretched meshy films, (b) laterally uniaxially stretched meshy films, and (c) uniaxially stretched tapes, each forming a structure comprising (I) a first thermoplastic resin layer and (II) an adhesion layer [Col 10, lines 30-36]. The orientation axes of the laminates can cross each other [Col 10, lines 36-39]. In one embodiment, longitudinally uniaxially stretched meshy films (a/a) cross each other orthogonally [Fig. 4] [Col 13, lines 50-53].

    PNG
    media_image3.png
    434
    414
    media_image3.png
    Greyscale

The adhesion layer (II) comprises an alpha-olefin polymer or copolymer (A) and optionally olefin-based resin (B) [Col 2, lines 41-49] [Col 3, line 61 through Col 4, line 4] [Col 8, lines 32-40]. In various embodiments, the adhesiveness or bond strength between the meshy films ranges from 5900 to 8800 gf (57.9 N to 86.3 N) [Col 17, lines 1-11] [Table 1].
Kimura is analogous because it discloses adhesive tape using mesh-based reinforced bodies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kimura’s adhesive layers as Asakura in view of Tasaka’s adhesive layers on both sides of the thermoplastic resin layer (and the multiple first fibers and the multiple second fibers are bonded together by an adhesive rd paragraph) and Kimura discloses high adhesive force between the layers when using the aforementioned adhesive composition.
Asakura in view of Tasaka and Kimura fails to disclose the thickness of the fibers in the first network film 1. Asakura in view of Tasaka and Kimura fails to disclose a bending resistance of 65 to 95 mm in the crosswise (second) direction of network laminate A.
Claims 2 and 4-7 are allowed as depending on claim 1.
Examiner’s comment: Applicant’s arguments regarding the lack of disclosure in Tasaka regarding a greater bending resistance in the crosswise direction versus the longitudinal direction is primarily persuasive. The Examiner also notes that Tasaka’s embodiments in Figure 6 above have a highest bending resistance of 60 mm for Example M7 (see above). It is evident from the data in this table that increasing basis weight increases the average bending resistance as well as using a higher fraction/proportion of core layer in the laminate structure. However, there is no disclosure or motivation provided to target the claimed bending resistance ranges nor to have a higher bending resistance in the crosswise direction versus the longitudinal direction. The Examiner also notes that the adhesive force/strength is inversely proportional to the bending resistance in the embodiments disclosed by Tasaka. Using .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781